Gilbert, J.,
dissenting. I am of the opinion that the trial judge correctly refused the application for injunction. Both parties in this case claim under a common grantor. The plaintiff claims as the grantee of Mrs. E. H. Harp, the widow of E. H. Harp, deceased, to whom and to her minor children land described as “fractional lot No. 35 in the 1st district of Wilcox County” was set apart as a year’s support. The defendant, claims under E. H. Harp by transfer of his deed from Mrs. Shepherd. However, the description in the deed from Mrs. Shepherd to E. H. Harp is not the same as that in the judgment setting aside a year’s support. In the latter the premises are described as fractional lot number 35 in the 1st district of Wilcox County, the boundaries of which are within the judicial cognizance of this court (Kearce v. Maloy, 165 Ga. 89 (supra), whereas in the deed by which Harp himself received title from Mrs. Shepherd the demised premises are described as “the first part” of lot of land number 35 in the first district of Wilcox County,-“beginning at the northwest corner of .«aid lot and running east four degrees south to the Ocmulgee-*375Biver, and bounded on the east by the Ocmulgee Biver, on the south by House Creek, and on the west by the land known as the Sam Beid lands, . . containing 190 acres, more or less.” So far as appears from the record both parties are bound by the description in the deed from Mrs. Shepherd to Harp, without regard to what may be the boundary of the fractional lot number 25 in the first district of Wilcox County as originally platted and granted by the State. The nature of the description in this very case demonstrates the wisdom of the General Assembly in .the passage of the act of 1918 (Ga. Laws 1918, p. 122), amending section 4043 of the Code so as tó require that the return of appraisers setting apart a year’s support shall contain an accurate description of the land to be set apart, and likewise that there shall be attached to the return or incorporated therein “a careful plat” of the premises as a part of the return upon which the judgment of the ordinary is to be based. The language of the act of 1918 is so clear as to obviate the necessity for construction. The case is not one of many where a substantial compliance has been held the equivalent of literal obedience to the mandate of a statute. The past experience of this court in cases involving meager and frequently inadequate descriptions of land sought to be set apart as a year’s support convinces me that it was not the intention of the General Assembly that the principle of many cases that can be cited, in which the language of certain statutes has been held to be merely directory and not mandatory, should be applied in construing the act of 1918. That statute looks at once to the old law, the evil, and the remedy. The trial judge did not err, in my opinion, in holding that since the passage of the act of 1918 a plat obtained by appraisers in the manner provided by law, “a careful plat,” is an essential element of that full and accurate description required by the statute, an element so essential that the return of the appraisers without it would be void.
In Bush v. Clemons, 161 Ga. 311 (supra), the year’s support was declared void on two grounds: (1) the description was insufficient; (2) there was no plat as required by law. So there were two reasons for affirming the judgment. The fact that one was sufficient does not render the other less important. Neither was accorded major control. In Jackson v. Lee, 161 Ga. 818 (supra), four of *376the Justices concurring generally, and two specially, it was held that the year’s support was not void. There was a reason for so holding, despite the fact that there was no plat. The Bush case was concurred in by all of the Justices, and is controlling. Moreover, the Court of Appeals has twice ruled' in accord with the Bush case. Mays v. Mays, 25 Ga. App. 515 (103 S. E. 805); Rhames v. Stokes, 28 Ga. App. 598 (112 S. E. 380). Those rulings, in my opinion, are sound, and should be followed. It has been suggested, as an argument against the soundness of the rule holding 'the requirement of the act of 1918 as mandatory, that the legislature was aware that many judgments 'setting aside homesteads had failed; that insufficient descriptions had so resulted; and that the act of 1918 was intended to save such judgments. The word “shall” is used both as to the requirement of an “accurate description” and the “plat.” If the General Assembly had intended the provision for a plat to be “directory,” they could not appropriately have used the word “shall.” They would have used some- such word as “may.” A great many descriptions in deeds to land have been declared insufficient. The legislature has not seen ñt to provide that a plat “shall” accompany or be made a part of deeds to realty. The legislature knew that under existing law a plat could be made a part of a deed and thus serve to supplement the written description. It may make certain that which otherwise was uncertain. Thompson v. Hill, 137 Ga. 308, 315 (73 S. E. 640); Wooten v. Solomon, 139 Ga. 433, 435 (77 S. E. 375). The same was true of judgments setting aside a year’s support. Prior to the act of 1918, a plat might have or could have been attached and made a part of the return. What then was the evil to be remedied, and what the remedy? To ask is to answer.